EXHIBIT 10.7
JUNIPER NETWORKS, INC.
2006 EQUITY INCENTIVE PLAN
As amended February 11, 2009
1. Purposes of the Plan. The purposes of this Equity Incentive Plan are to
attract and retain the best available personnel for positions of substantial
responsibility, to provide additional incentive to Service Providers and Outside
Directors and to promote the success of the Company’s business.
     Awards to Service Providers granted hereunder may be Incentive Stock
Options, Nonstatutory Stock Options, Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights, Performance Shares, Performance Units, Deferred Stock
Units or Dividend Equivalents, at the discretion of the Administrator and as
reflected in the terms of the written option agreement. This Equity Incentive
Plan also provides for the automatic, non-discretionary award of Nonstatutory
Stock Options to Outside Directors.
2. Definitions. As used herein, the following definitions shall apply:
     (a) “Administrator” shall mean the Board or any of its Committees as shall
be administering the Plan, in accordance with Section 4 of the Plan.
     (b) “Annual Revenue” shall mean the Company’s or a business unit’s net
sales for the Fiscal Year, determined in accordance with generally accepted
accounting principles.
     (c) “Applicable Laws” shall mean the legal requirements relating to the
administration of equity incentive plans under California corporate and
securities laws and the Code.
     (d) “Award” shall mean, individually or collectively, a grant under the
Plan of Incentive Stock Options, Nonstatutory Stock Options, Restricted Stock,
Restricted Stock Units, Stock Appreciation Rights, Performance Shares,
Performance Units, Deferred Stock Units or Dividend Equivalents.
     (e) “Award Agreement” shall mean the written or electronic agreement
setting forth the terms and provisions applicable to each Award granted under
the Plan. The Award Agreement is subject to the terms and conditions of the
Plan.
     (f) “Awarded Stock” shall mean the Common Stock subject to an Award.
     (g) “Board” shall mean the Board of Directors of the Company.
     (h) “Cash Position” shall mean the Company’s level of cash and cash
equivalents.

 



--------------------------------------------------------------------------------



 



     (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.
     (j) “Common Stock” shall mean the Common Stock of the Company.
     (k) “Committee” shall mean the Committee appointed by the Board of
Directors or a sub-committee appointed by the Board’s designated committee in
accordance with Section 4(a) of the Plan, if one is appointed.
     (l) “Company” shall mean Juniper Networks, Inc.
     (m) “Consultant” shall mean any person, including an advisor, engaged by
the Company or a Parent or Subsidiary to render services and who is compensated
for such services; provided, however, that the term “Consultant” shall not
include Outside Directors, unless such Outside Directors are compensated for
services to the Company other than through payment of director’s fees and Option
grants under Section 11 hereof.
     (n) “Continuous Status as a Director” means that the Director relationship
is not interrupted or terminated.
     (o) “Deferred Stock Unit” means a deferred stock unit Award granted to a
Participant pursuant to Section 16.
     (p) “Director” shall mean a member of the Board.
     (q) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
     (r) “Dividend Equivalent” shall mean a credit, payable in cash, made at the
discretion of the Administrator, to the account of a Participant in an amount
equal to the cash dividends paid on one Share for each Share represented by an
Award held by such Participant. Dividend Equivalents may be subject to the same
vesting restrictions as the related Shares subject to an Award, at the
discretion of the Administrator.
     (s) “Employee” shall mean any person, including Officers and Directors,
employed by the Company or any Parent or Subsidiary of the Company. An Employee
shall not cease to be an Employee in the case of (i) any leave of absence
approved by the Company or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. For purposes
of Incentive Stock Options, no such leave may exceed ninety days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three (3) months following the 91st day of such leave
any Incentive Stock Option held by the Participant shall cease to be treated as
an Incentive Stock Option and shall be treated for tax purposes as a
Nonstatutory Stock Option.
     (t) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

-2-



--------------------------------------------------------------------------------



 



     (u) “Fair Market Value” shall mean, as of any date, the value of Common
Stock determined as follows:
          (i) If the Common Stock is listed on a stock exchange, the fair market
value per Share shall be the closing price on such exchange, as reported in the
Wall Street Journal on the date of determination or, if the date of
determination is not a trading day, the immediately preceding trading day;
          (ii) If there is a public market for the Common Stock, the fair market
value per Share shall be the mean of the bid and asked prices, or closing price
in the event quotations for the Common Stock are reported on the National Market
System, of the Common Stock on the date of determination, as reported in the
Wall Street Journal (or, if not so reported, as otherwise reported by the
National Association of Securities Dealers Automated Quotation (NASDAQ) System);
or
          (iii) In the absence of an established market for the Common Stock,
the Fair Market Value shall be determined in good faith by the Administrator.
     (v) “Fiscal Year” shall mean a fiscal year of the Company.
     (w) “Full Value Award” shall mean a grant of Restricted Stock, a Restricted
Stock Unit, a Performance Share or a Deferred Stock Unit hereunder.
     (x) “Incentive Stock Option” shall mean an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
     (y) “Nonstatutory Stock Option” shall mean an Option not intended to
qualify as an Incentive Stock Option.
     (z) “Officer” shall mean a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (aa) “Option” shall mean a stock option granted pursuant to the Plan.
     (bb) “Optioned Stock” shall mean the Common Stock subject to an Option.
     (cc) “Outside Director” means a Director who is not an Employee or
Consultant.
     (dd) “Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
     (ee) “Participant” shall mean an Employee or Consultant who receives an
Award.
     (ff) “Performance Goals” shall mean the goal(s) (or combined goal(s))
determined by the Administrator (in its discretion) to be applicable to a
Participant with respect to an Award.

-3-



--------------------------------------------------------------------------------



 



As determined by the Administrator, the performance measures for any performance
period will be any one or more of the following objective performance criteria,
applied to either the Company as a whole or, except with respect to stockholder
return metrics, to a region, business unit, affiliate or business segment, and
measured either on an absolute basis or relative to a pre-established target, to
a previous period’s results or to a designated comparison group, and, with
respect to financial metrics, which may be determined in accordance with United
States Generally Accepted Accounting Principles (“GAAP”), in accordance with
accounting principles established by the International Accounting Standards
Board (“IASB Principles”) or which may be adjusted when established to exclude
any items otherwise includable under GAAP or under IASB Principles: (i) cash
flow (including operating cash flow or free cash flow), (ii) cash position,
(ii) revenue (on an absolute basis or adjusted for currency effects),
(iii) revenue growth, (iv) contribution margin, (iii) gross margin,
(iv) operating margin (iv) operating expenses or operating expenses as a
percentage of revenue, (v) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (vi) earnings per share,
(viii) operating income, (viii) net income, (viii) stock price, (ix) return on
equity, (x) total stockholder return, (xi) growth in stockholder value relative
to a specified publicly reported index (such as the S&P 500 Index), (xii) return
on capital, (xiii) return on assets or net assets, (xiv) return on investment,
(xv) economic value added, (xvi) operating profit or net operating profit,
(xvii) operating margin, (xix) market share, (xx) contract awards or backlog,
(xxi) overhead or other expense reduction, (xxii) credit rating,
(xxvi) objective customer indicators, (xxvii) new product invention or
innovation, (xxviii) attainment of research and development milestones,
(xxix) improvements in productivity, (xxx) attainment of objective operating
goals, and (xxxi) objective employee metrics. The Performance Goals may differ
from Participant to Participant and from Award to Award. In particular, the
Administrator may appropriately adjust any evaluation of performance under a
Performance Goal to exclude (a) any extraordinary non-recurring items, (b) the
affect of any merger, acquisition, or other business combination or divestiture
or (ii) the effect of any changes in accounting principles affecting the
Company’s or a business units’, region’s, affiliate’s or business segment’s
reported results.
     (gg) “Performance Share” shall mean a performance share Award granted to a
Participant pursuant to Section 14.
     (hh) “Performance Unit” means a performance unit Award granted to a
Participant pursuant to Section 15.
     (ii) “Plan” shall mean this 1986 Equity Incentive Plan, as amended.
     (jj) “Plan Minimum Vesting Requirements” shall mean the minimum vesting
requirements for Full Value Awards under Plan Section 4(b)(vi) hereunder.
     (kk) “Restricted Stock” shall mean a restricted stock Award granted to a
Participant pursuant to Section 11.
     (ll) “Restricted Stock Unit” shall mean a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, granted pursuant to
Section 13. Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.

-4-



--------------------------------------------------------------------------------



 



     (mm) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
     (nn) “Section 16(b)” shall mean Section 16(b) of the Exchange Act.
     (oo) “Service Provider” means an Employee or Consultant.
     (pp) “Share” shall mean a share of the Common Stock, as adjusted in
accordance with Section 21 of the Plan.
     (qq) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation
right granted pursuant to Section 9 below.
     (rr) “Subsidiary” shall mean a “subsidiary corporation”, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
3. Stock Subject to the Plan. Subject to the provisions of Section 21 of the
Plan, the maximum aggregate number of shares which may be optioned and sold
under the Plan is 64,500,000 shares of Common Stock plus any Shares subject to
any options under the Company’s 2000 Nonstatutory Stock Option Plan and 1996
Stock Incentive Plan that are outstanding on the date this Plan becomes
effective and that subsequently expire unexercised, up to a maximum of an
additional 75,000,000 Shares. All of the shares issuable under the Plan may be
authorized, but unissued, or reacquired Common Stock.
     Any Shares subject to Options or SARs shall be counted against the
numerical limits of this Section 3 as one Share for every Share subject thereto.
Any Shares subject to Performance Shares, Restricted Stock or Restricted Stock
Units with a per share or unit purchase price lower than 100% of Fair Market
Value on the date of grant shall be counted against the numerical limits of this
Section 3 as two and one-tenth Shares for every one Share subject thereto. To
the extent that a Share that was subject to an Award that counted as two and
one-tenth Shares against the Plan reserve pursuant to the preceding sentence is
recycled back into the Plan under the next paragraph of this Section 3, the Plan
shall be credited with two and one-tenth Shares.
     If an Award expires or becomes unexercisable without having been exercised
in full, or, with respect to Restricted Stock, Performance Shares or Restricted
Stock Units, is forfeited to or repurchased by the Company at its original
purchase price due to such Award failing to vest, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased shares) which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). With respect to SARs, when an SAR is
exercised, the shares subject to a SAR grant agreement shall be counted against
the numerical limits of Section 3 above, as one share for every share subject
thereto, regardless of the number of shares used to settle the SAR upon exercise
(i.e., shares withheld to satisfy the exercise price of an SAR shall not remain
available for issuance under the Plan). Shares that have actually been issued
under the Plan under any Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan; provided, however, that
if Shares of Restricted Stock, Performance Shares or Restricted Stock Units are
repurchased by the Company at their original

-5-



--------------------------------------------------------------------------------



 



purchase price or are forfeited to the Company due to such Awards failing to
vest, such Shares shall become available for future grant under the Plan. Shares
used to pay the exercise price of an Option shall not become available for
future grant or sale under the Plan. Shares used to satisfy tax withholding
obligations shall not become available for future grant or sale under the Plan.
To the extent an Award under the Plan is paid out in cash rather than stock,
such cash payment shall not reduce the number of Shares available for issuance
under the Plan. Any payout of Dividend Equivalents or Performance Units, because
they are payable only in cash, shall not reduce the number of Shares available
for issuance under the Plan. Conversely, any forfeiture of Dividend Equivalents
or Performance Units shall not increase the number of Shares available for
issuance under the Plan.
     4. Administration of the Plan.
     (a) Procedure.
          (i) Multiple Administrative Bodies. If permitted by Applicable Laws,
the Plan may be administered by different bodies with respect to Directors,
Officers who are not Directors, and Employees who are neither Directors nor
Officers.
          (ii) Section 162(m). To the extent that the Administrator determines
it to be desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee consisting solely of two or more “outside
directors” within the meaning of Section 162(m) of the Code.
          (iii) Administration With Respect to Officers Subject to
Section 16(b). With respect to Option grants made to Employees who are also
Officers subject to Section 16(b) of the Exchange Act, the Plan shall be
administered by (A) the Board, if the Board may administer the Plan in
compliance with Rule 16b-3, or (B) a committee designated by the Board to
administer the Plan, which committee shall be constituted to comply with
Rule 16b-3. Once appointed, such Committee shall continue to serve in its
designated capacity until otherwise directed by the Board. From time to time the
Board may increase the size of the Committee and appoint additional members,
remove members (with or without cause) and substitute new members, fill
vacancies (however caused), and remove all members of the Committee and
thereafter directly administer the Plan, all to the extent permitted by
Rule 16b-3.
          (iv) Administration With Respect to Other Persons. With respect to
Award grants made to Employees or Consultants who are not Officers of the
Company, the Plan shall be administered by (A) the Board, (B) a committee
designated by the Board, or (C) a sub-committee designated by the designated
committee, which committee or sub-committee shall be constituted to satisfy
Applicable Laws. Once appointed, such Committee shall serve in its designated
capacity until otherwise directed by the Board. The Board may increase the size
of the Committee and appoint additional members, remove members (with or without
cause) and substitute new members, fill vacancies (however caused), and remove
all members of the Committee and thereafter directly administer the Plan, all to
the extent permitted by Applicable Laws.

-6-



--------------------------------------------------------------------------------



 



          (v) Administration With Respect to Automatic Grants to Outside
Directors. Automatic Grants to Outside Directors shall be pursuant to a
non-discretionary formula as set forth in Section 11 hereof and therefore shall
not be subject to any discretionary administration.
     (b) Powers of the Administrator. Subject to the provisions of the Plan
(including the non-discretionary automatic grant to Outside Director provisions
of Section 11), and in the case of a Committee, subject to the specific duties
delegated by the Board to such Committee, the Administrator shall have the
authority, in its discretion:
          (i) to determine the Fair Market Value in accordance with Section 2(v)
of the Plan;
          (ii) to select the Service Providers to whom Awards may be granted
hereunder;
          (iii) to determine whether and to what extent Awards are granted
hereunder;
          (iv) to determine the number of shares of Common Stock to be covered
by each Award granted hereunder;
          (v) to approve forms of agreement for use under the Plan;
          (vi) to determine the terms and conditions, not inconsistent with the
terms of the Plan, of any Award granted hereunder. Such terms and conditions
include, but are not limited to, the exercise price, the time or times when
Awards vest or may be exercised (which may be based on performance criteria),
any vesting acceleration or waiver of forfeiture restrictions (subject to
compliance with applicable laws, including Code Section 409A), and any
restriction or limitation regarding any Award or the shares of Common Stock
relating thereto, based in each case on such factors as the Administrator, in
its sole discretion, shall determine; provided, however, that with respect to
Full Value Awards vesting solely based on continuing as a Service Provider, they
will vest in full no earlier (except if accelerated pursuant to Section 21
hereof or pursuant to change of control severance agreements entered into by and
between the Company and any Service Provider) than the three (3) year
anniversary of the grant date; provided, further, that if vesting is not solely
based on continuing as a Service Provider, they will vest in full no earlier
(except if accelerated pursuant to Section 21 hereof or pursuant to change of
control severance agreements entered into by and between the Company and any
Service Provider) than the one (1) year anniversary of the grant date;
          (vii) to construe and interpret the terms of the Plan and Awards
granted pursuant to the Plan;
          (viii) to prescribe, amend and rescind rules and regulations relating
to the Plan;
          (ix) to modify or amend each Award (subject to Section 7 and
Section 24(c) of the Plan);

-7-



--------------------------------------------------------------------------------



 



          (x) to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
          (xi) to determine the terms and restrictions applicable to Awards;
          (xii) to determine whether Awards will be adjusted for Dividend
Equivalents and whether such Dividend Equivalents shall be subject to vesting;
and
          (xiii) to make all other determinations deemed necessary or advisable
for administering the Plan.
     (c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations of the Administrator shall be final and binding on all
Participants and any other holders of any Awards granted under the Plan.
     (d) Exception to Plan Minimum Vesting Requirements.
          (i) Full Value Awards that result in issuing up to 5% of the maximum
aggregate number of shares of Stock authorized for issuance under the Plan (the
“5% Limit”) may be granted to any one or more employees or Non-employee
Directors without respect to the Plan Minimum Vesting Requirements.
          (ii) All Full Value Awards that have their vesting discretionarily
accelerated, and all Options and SARs that have their vesting discretionarily
accelerated 100%, other than, in either case, pursuant to (A) a merger or asset
sale transaction described in Section 21(c) hereof (including vesting
acceleration in connection with employment termination following such event),
(B) a Participant’s death, or (C) a Participant’s Disability, are subject to the
5% Limit.
          (iii) Notwithstanding the foregoing, the Administrator may accelerate
the vesting of Full Value Awards such that the Plan Minimum Vesting Requirements
are still satisfied, without such vesting acceleration counting toward the 5%
Limit.
          (iv) The 5% Limit applies in the aggregate to Full Value Award grants
that do not satisfy Plan minimum vesting requirements and to the discretionary
vesting acceleration of Awards.
5. Eligibility. Awards may be granted only to Service Providers. Incentive Stock
Options may be granted only to Employees. A Service Provider who has been
granted an Award may, if he or she is otherwise eligible, be granted an
additional Award or Awards. Outside Directors may only be granted Awards as
specified in Section 11 hereof.
6. Code Section 162(m) Provisions.
     (a) Option and SAR Annual Share Limit. Subject to Section 7 below, no
Participant shall be granted, in any Fiscal Year, Options and Stock Appreciation
Rights to purchase more

-8-



--------------------------------------------------------------------------------



 



than 2,000,000 Shares; provided, however, that such limit shall be 4,000,000
Shares in the Participant’s first Fiscal Year of Company service.
     (b) Restricted Stock, Performance Share and Restricted Stock Unit Annual
Limit. No Participant shall be granted, in any Fiscal Year, more than 1,000,000
Shares in the aggregate of the following: (i) Restricted Stock, (ii) Performance
Shares, or (iii) Restricted Stock Units; provided, however, that such limit
shall be 2,000,000 Shares in the Participant’s first Fiscal Year of Company
service.
     (c) Performance Units Annual Limit. No Participant shall receive
Performance Units, in any Fiscal Year, having an initial value greater than
$2,000,000, provided, however, that such limit shall be $4,000,000 in the
Participant’s first Fiscal Year of Company service.
     (d) Section 162(m) Performance Restrictions. For purposes of qualifying
grants of Restricted Stock, Performance Shares, Performance Units or Restricted
Stock Units as “performance-based compensation” under Section 162(m) of the
Code, the Administrator, in its discretion, may set restrictions based upon the
achievement of Performance Goals. The Performance Goals shall be set by the
Administrator on or before the latest date permissible to enable the Restricted
Stock, Performance Shares, Performance Units or Restricted Stock Units to
qualify as “performance-based compensation” under Section 162(m) of the Code. In
granting Restricted Stock, Performance Shares, Performance Units or Restricted
Stock Units which are intended to qualify under Section 162(m) of the Code, the
Administrator shall follow any procedures determined by it from time to time to
be necessary or appropriate to ensure qualification of the Award under
Section 162(m) of the Code (e.g., in determining the Performance Goals).
     (e) Changes in Capitalization. The numerical limitations in Sections 6(a)
and (b) shall be adjusted proportionately in connection with any change in the
Company’s capitalization as described in Section 16(a).
7. No Repricing. The exercise price for an Option or SAR may not be reduced
without the consent of the Company’s stockholders. This shall include, without
limitation, a repricing of the Option or SAR as well as an Option or SAR
exchange program whereby the Participant agrees to cancel an existing Option in
exchange for an Option, SAR or other Award. If an Option or SAR is cancelled in
the same Fiscal Year in which it was granted (other than in connection with a
transaction described in Section 14), the cancelled Option or SAR as well as any
replacement Option or SAR will be counted against the limits set forth
in section 6(a) above.  Moreover, if the exercise price of an Option or SAR is
reduced, the transaction will be treated as a cancellation of the Option or SAR
and the grant of a new Option or SAR.
8. Stock Options.
     (a) Type of Option. Each Option shall be designated in the Award Agreement
as either an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of Shares subject to a Participant’s incentive stock options granted by
the Company, any Parent or Subsidiary, that

-9-



--------------------------------------------------------------------------------



 



become exercisable for the first time during any calendar year (under all plans
of the Company or any Parent or Subsidiary) exceeds $100,000, such excess
Options shall be treated as Nonstatutory Stock Options. For purposes of this
Section 8(a), incentive stock options shall be taken into account in the order
in which they were granted, and the Fair Market Value of the Shares shall be
determined as of the time of grant.
     (b) Term of Option. The term of each Option shall be stated in the Notice
of Grant; provided, however, that the term shall be seven (7) years from the
date of grant or such shorter term as may be provided in the Notice of Grant.
Moreover, in the case of an Incentive Stock Option granted to a Participant who,
at the time the Incentive Stock Option is granted, owns stock representing more
than ten percent (10%) of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Notice of Grant.
     (c) Exercise Price and Consideration.
          (i) The per Share exercise price for the Shares to be issued pursuant
to exercise of an Option shall be such price as is determined by the
Administrator, but shall be subject to the following:
               (A) In the case of an Incentive Stock Option
                    (1) granted to an Employee who, at the time the Incentive
Stock Option is granted, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Company or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.
                    (2) granted to any Employee, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.
               (B) In the case of a Nonstatutory Stock Option, the per Share
exercise price shall be no less than 100% of the Fair Market Value per Share on
the date of grant.
          (ii) Except with respect to automatic stock option grants to Outside
Directors, the consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Administrator and may consist entirely of cash; check; delivery of a
properly executed exercise notice together with such other documentation as the
Committee and the broker, if applicable, shall require to effect an exercise of
the option and delivery to the Company of the sale proceeds required; or any
combination of such methods of payment, or such other consideration and method
of payment for the issuance of Shares to the extent permitted under Applicable
Law.
9. Stock Appreciation Rights.
     (a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the

-10-



--------------------------------------------------------------------------------



 



Administrator, in its sole discretion. Subject to Section 6(a) hereof, the
Administrator shall have complete discretion to determine the number of SARs
granted to any Participant.
     (b) Exercise Price and other Terms. The per share exercise price for the
Shares to be issued pursuant to exercise of an SAR shall be determined by the
Administrator and shall be no less than 100% of the Fair Market Value per share
on the date of grant. Otherwise, subject to Section 6(a) of the Plan, the
Administrator, subject to the provisions of the Plan, shall have complete
discretion to determine the terms and conditions of SARs granted under the Plan;
provided, however, that no SAR may have a term of more than seven(=7) years from
the date of grant.
     (c) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
          (i) The difference between the Fair Market Value of a Share on the
date of exercise over the exercise price; times
          (ii) The number of Shares with respect to which the SAR is exercised.
     (d) Payment upon Exercise of SAR. At the discretion of the Administrator,
but only as specified in the Award Agreement, payment for a SAR may be in cash,
Shares or a combination thereof. If the Award Agreement is silent as to the form
of payment, payment of the SAR may only be in Shares.
     (e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term of the SAR, the conditions of
exercise, whether it may be settled in cash, Shares or a combination thereof,
and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.
     (f) Expiration of SARs. A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, and set forth in
the Award Agreement.
10. Exercise of Option or SAR.
     (a) Procedure for Exercise; Rights as a Shareholder. Any Option or SAR
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Administrator, including performance criteria with respect
to the Company and/or the Participant, and as shall be permissible under the
terms of the Plan.
     An Option or SAR may not be exercised for a fraction of a Share.
     An Option or SAR shall be deemed to be exercised when written notice of
such exercise has been given to the Company in accordance with the terms of the
Option or SAR by the person entitled to exercise the Option or SAR and, with
respect to Options only, full payment for the Shares with respect to which the
Option is exercised has been received by the Company. With respect to Options
only, full payment may, as authorized by the Administrator, consist of any
consideration and method of payment allowable under Section 8(d) of the Plan.
Until the

-11-



--------------------------------------------------------------------------------



 



issuance (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company) of the stock certificate
evidencing such Shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 21 of the Plan.
     (b) Termination of Status as a Service Provider. If an Employee or
Consultant ceases to serve as a Service Provider, he or she may, but only within
90 days (or such other period of time as is determined by the Administrator and
as set forth in the Option or SAR Agreement) after the date he or she ceases to
be a Service Provider, exercise his or her Option or SAR to the extent that he
or she was entitled to exercise it at the date of such termination. To the
extent that he or she was not entitled to exercise the Option or SAR at the date
of such termination, or if he or she does not exercise such Option or SAR (which
he or she was entitled to exercise) within the time specified herein, the Option
or SAR shall terminate.
     (c) Disability. If a Participant ceases to be a Service Provider as a
result of the Participant’s Disability, the Participant may exercise his or her
Option or SAR within such period of time as is specified in the Award Agreement
to the extent the Option or SAR is vested on the date of termination (but in no
event later than the expiration of the term of such Option or SAR as set forth
in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option or SAR shall remain exercisable for twelve (12) months
following the Participant’s termination. If, on the date of termination, the
Participant is not vested as to his or her entire Option or SAR, the Shares
covered by the unvested portion of the Option or SAR shall revert to the Plan.
If, after termination, the Participant does not exercise his or her Option or
SAR within the time specified herein, the Option shall terminate, and the Shares
covered by such Option or SAR shall revert to the Plan.
     (d) Death of Participant. If a Participant dies while a Service Provider,
the Option or SAR may be exercised following the Participant’s death within such
period of time as is specified in the Award Agreement (but in no event may the
option be exercised later than the expiration of the term set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option or SAR may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option or SAR is transferred pursuant to the Participant’s will or in accordance
with the laws of descent and distribution. In the absence of a specified time in
the Award Agreement, the Option or SAR shall remain exercisable for twelve
(12) months following Participant’s death. If the Option or SAR is not so
exercised within the time specified herein, the Option or SAR shall terminate,
and the Shares covered by such Option or SAR shall revert to the Plan.

-12-



--------------------------------------------------------------------------------



 



11. Automatic Stock Option Grants to Outside Directors.
     (a) Procedure for Grants. All grants of Options to Outside Directors under
this Plan shall be automatic and non-discretionary and shall be made strictly in
accordance with the following provisions:
          (i) No person shall have any discretion to select which Outside
Directors shall be granted Options or Restricted Stock Units or to determine the
number of Shares to be covered by Options or Restricted Stock Units granted to
Outside Directors.
          (ii) Each Outside Director shall be automatically granted an Option to
purchase 50,000 Shares (the “First Option”) upon the date on which such person
first becomes a Director, whether through election by the stockholders of the
Company or appointment by the Board of Directors to fill a vacancy.
          (iii) At each of the Company’s annual stockholder meetings (A) each
Outside Director who was an Outside Director on the date of the prior year’s
annual stockholder meeting shall be automatically granted Restricted Stock Units
for a number of Shares equal to the Annual Value, and (B) each Outside Director
who was not an Outside Director on the date of the prior year’s annual
stockholder meeting shall receive a Restricted Stock Unit for a number of Shares
determined by multiplying the Annual Value by a fraction, the numerator of which
is the number of days since the Outside Director received their First Option,
and the denominator of which is 365, rounded down to the nearest whole Share.
Each award specified in A and B are generically referred to as an “Annual
Award”. The Annual Value means the number equal to $125,000 divided by the
average daily closing price over the six month period ending on the last day of
the fiscal year preceding the date of grant (for example, the period from July1,
2008 – December 31, 2008 for Annual Awards granted in May 2009).
          (iv) Notwithstanding the provisions of subsections (ii) and
(iii) hereof, in the event that an automatic grant hereunder would cause the
number of Shares subject to outstanding Options and Restricted Stock Units plus
the number of Shares previously purchased upon exercise of Options or issued
upon vesting of Restricted Stock Units to exceed the number of Shares available
for issuance under the Plan, then each such automatic grant shall be for that
number of Shares determined by dividing the total number of Shares remaining
available for grant by the number of Outside Directors on the automatic grant
date. Any further grants shall then be deferred until such time, if any, as
additional Shares become available for grant under the Plan.
          (v) The terms of an Option granted hereunder shall be as follows:
               (A) the term of the Option shall be seven (7) years.
               (B) the Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in
subsection (c) hereof.
               (C) the exercise price per Share shall be 100% of the Fair Market
Value on the date of grant of the Option.

-13-



--------------------------------------------------------------------------------



 



               (D) the First Option shall vest and become exercisable as to
1/36th of the covered Shares each month following the grant date, with the last
1/36th vesting on the day prior to the Company’s annual stockholder meeting in
the third calendar year following the date of grant, so as to become 100% vested
on the approximately three-year anniversary of the grant date, subject to the
Participant maintaining Continuous Status as a Director on each vesting date.
               (E) the Annual Award shall become 100% vested on the one year
anniversary of the grant date, subject to the Participant maintaining Continuous
Status as a Director on each vesting date.
     (b) Consideration for Exercising Outside Director Stock Options. The
consideration to be paid for the Shares to be issued upon exercise of an
automatic Outside Director Option shall consist entirely of cash, check, and to
the extent permitted by Applicable Laws, delivery of a properly executed
exercise notice together with such other documentation as the Administrator and
the broker, if applicable, shall require to effect an exercise of the Option and
delivery to the Company of the sale proceeds required to pay the exercise price,
or any combination of such methods of payment.
     (c) Post-Directorship Exercisability. If an Outside Director ceases to
serve as a Director, (including pursuant to his or her death or Disability) he
or she may, but only within 90 days, after the date he or she ceases to be a
Director of the Company, exercise his or her Option to the extent that he or she
was entitled to exercise it at the date of such termination. To the extent that
he or she was not entitled to exercise an Option at the date of such
termination, or if he or she does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate.
12. Restricted Stock.
     (a) Grant of Restricted Stock. Subject to the terms and conditions of the
Plan, Restricted Stock may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Restricted Stock award granted to any Participant,
and (ii) the conditions that must be satisfied, which typically will be based
principally or solely on continued provision of services but may include a
performance-based component, upon which is conditioned the grant, vesting or
issuance of Restricted Stock.
     (b) Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Restricted Stock granted under the Plan; provided that Restricted Stock may only
be issued in the form of Shares. Restricted Stock grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock or the restricted stock unit is awarded. The Administrator may require
the recipient to sign a Restricted Stock Award agreement as a condition of the
award. Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

-14-



--------------------------------------------------------------------------------



 



     (c) Restricted Stock Award Agreement. Each Restricted Stock grant shall be
evidenced by an agreement that shall specify the purchase price (if any) and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine; provided; however, that if the Restricted Stock grant has a
purchase price, such purchase price must be paid no more than seven (7) years
following the date of grant.
13. Restricted Stock Units.
     (a) Grant. Restricted Stock Units may be granted at any time and from time
to time as determined by the Administrator. After the Administrator determines
that it will grant Restricted Stock Units under the Plan, it shall advise the
Participant in writing or electronically of the terms, conditions, and
restrictions related to the grant, including the number of Restricted Stock
Units and the form of payout, which, subject to Section 6(b) hereof, may be left
to the discretion of the Administrator.
     (b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.
     (c) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant shall be entitled to receive a payout as specified in
the Restricted Stock Unit Award Agreement. Notwithstanding the foregoing, at any
time after the grant of Restricted Stock Units, the Administrator, in its sole
discretion, may reduce or waive any vesting criteria that must be met to receive
a payout.
     (d) Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made as soon as practicable after the date(s) set forth in the
Restricted Stock Unit Award Agreement. The Administrator, in its sole
discretion, but only as specified in the Award Agreement, may pay earned
Restricted Stock Units in cash, Shares, or a combination thereof. If the Award
Agreement is silent as to the form of payment, payment of the Restricted Stock
Units may only be in Shares.
     (e) Cancellation. On the date set forth in the Restricted Stock Unit Award
Agreement, all unearned Restricted Stock Units shall be forfeited to the
Company.
14. Performance Shares.
     (a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Participants at any time as shall be
determined by the Administrator, in its sole discretion. Subject to Section 6(b)
hereof, the Administrator shall have complete discretion to determine (i) the
number of Shares subject to a Performance Share award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-

-15-



--------------------------------------------------------------------------------



 



based component, upon which is conditioned the grant or vesting of Performance
Shares. Performance Shares shall be granted in the form of units to acquire
Shares. Each such unit shall be the equivalent of one Share for purposes of
determining the number of Shares subject to an Award. Until the Shares are
issued, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to the units to acquire Shares.
     (b) Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Shares granted under the Plan. Performance Share grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the stock is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Shares Award
Agreement as a condition of the award. Any certificates representing the Shares
of stock awarded shall bear such legends as shall be determined by the
Administrator.
     (c) Performance Share Award Agreement. Each Performance Share grant shall
be evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.
15. Performance Units.
     (a) Grant of Performance Units. Performance Units are similar to
Performance Shares, except that they shall be settled in a cash equivalent to
the Fair Market Value of the underlying Shares, determined as of the vesting
date. Subject to the terms and conditions of the Plan, Performance Units may be
granted to Participants at any time and from time to time as shall be determined
by the Administrator, in its sole discretion. The Administrator shall have
complete discretion to determine the conditions that must be satisfied, which
typically will be based principally or solely on achievement of performance
milestones but may include a service-based component, upon which is conditioned
the grant or vesting of Performance Units. Performance Units shall be granted in
the form of units to acquire Shares. Each such unit shall be the cash equivalent
of one Share of Common Stock. No right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to Performance Units or the
cash payable thereunder.
     (b) Number of Performance Units. Subject to Section 6(c) hereof, the
Administrator will have complete discretion in determining the number of
Performance Units granted to any Participant.
     (c) Other Terms. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of
Performance Units granted under the Plan. Performance Unit grants shall be
subject to the terms, conditions, and restrictions determined by the
Administrator at the time the grant is awarded, which may include such
performance-based milestones as are determined appropriate by the Administrator.
The Administrator may require the recipient to sign a Performance Unit agreement
as a condition of the award. Any certificates representing the units awarded
shall bear such legends as shall be determined by the Administrator.

-16-



--------------------------------------------------------------------------------



 



     (d) Performance Unit Award Agreement. Each Performance Unit grant shall be
evidenced by an agreement that shall specify such terms and conditions as the
Administrator, in its sole discretion, shall determine.
16. Deferred Stock Units.
     (a) Description. Deferred Stock Units shall consist of a Restricted Stock,
Restricted Stock Unit, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in installments or
on a deferred basis, in accordance with rules and procedures established by the
Administrator. Deferred Stock Units shall remain subject to the claims of the
Company’s general creditors until distributed to the Participant.
     (b) 162(m) Limits. Deferred Stock Units shall be subject to the annual
162(m) limits applicable to the underlying Restricted Stock, Restricted Stock
Unit, Performance Share or Performance Unit Award as set forth in Section 6
hereof.
17. Leaves of Absence. If as a condition to be granted an unpaid leave of
absence by the Company, a Participant agrees that vesting shall be suspended
during all or a portion of such leave of absence, (except as otherwise required
by Applicable Laws) vesting of Awards granted hereunder shall cease during such
agreed upon portion of the unpaid leave of absence and shall only recommence
upon return to active service.
18. Part-Time Service. Unless otherwise required by Applicable Laws, if as a
condition to being permitted to work on a less than full-time basis, the
Participant agrees that any service-based vesting of Awards granted hereunder
shall be extended on a proportionate basis in connection with such transition to
a less than a full-time basis, vesting shall be adjusted in accordance with such
agreement. Such vesting shall be proportionately re-adjusted prospectively in
the event that the Employee subsequently becomes regularly scheduled to work
additional hours of service.
19. Non-Transferability of Awards. Except as determined otherwise by the
Administrator in its sole discretion (but never a transfer in exchange for
value), Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant, without the prior written consent of the Administrator.
20. Stock Withholding to Satisfy Withholding Tax Obligations. When a Participant
incurs tax liability in connection with the exercise, vesting or payout, as
applicable, of an Award, which tax liability is subject to tax withholding under
applicable tax laws, and the Participant is obligated to pay the Company an
amount required to be withheld under applicable tax laws, the Participant may
satisfy the withholding tax obligation by electing to have the Company withhold
from the Shares to be issued upon exercise of the Option or SAR or the Shares to
be issued upon payout or vesting of the other Award, if any, that number of
Shares having a Fair Market Value equal to the amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined (the “Tax Date”).

-17-



--------------------------------------------------------------------------------



 



     All elections by a Participant to have Shares withheld for this purpose
shall be made in writing in a form acceptable to the Administrator and shall be
subject to the following restrictions:
     (a) the election must be made on or prior to the applicable Tax Date; and
     (b) all elections shall be subject to the consent or disapproval of the
Administrator.
     In the event the election to have Shares subject to an Award withheld is
made by a Participant and the Tax Date is deferred under Section 83 of the Code
because no election is filed under Section 83(b) of the Code, the Participant
shall receive the full number of Shares with respect to which the Option or SAR
is exercised or other Award is vested but such Participant shall be
unconditionally obligated to tender back to the Company the proper number of
Shares on the Tax Date.
21. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
     (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, the annual share limitations under Sections 6(a) and
(b) hereof, and the number of Shares subject to ongoing automatic First Option
and Annual Award grants to Outside Directors under Section 11 hereof shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Board, whose determination in that respect shall be final, binding
and conclusive. Except as expressly provided herein, no issuance by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to an
Award.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion (but not with respect to Options granted to
Outside Directors) may provide for a Participant to have the right to exercise
his or her Option or SAR until ten (10) days prior to such transaction as to all
of the Awarded Stock covered thereby, including Shares as to which the Award
would not otherwise be exercisable. In addition, the Administrator may provide
that any Company repurchase option or forfeiture rights applicable to any Award
shall lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised (with respect
to Options and SARs) or vested (with respect to other Awards), an Award will
terminate immediately prior to the consummation of such proposed action.

-18-



--------------------------------------------------------------------------------



 



     (c) Merger or Asset Sale.
          (i) Stock Options and SARs. In the event of a merger of the Company
with or into another corporation, or the sale of substantially all of the assets
of the Company, each outstanding Option and SAR shall be assumed or an
equivalent option or SAR substituted by the successor corporation or a Parent or
Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option or SAR, the
Participant shall fully vest in and have the right to exercise the Option or SAR
as to all of the Awarded Stock, including Shares as to which it would not
otherwise be vested or exercisable. If an Option or SAR becomes fully vested and
exercisable in lieu of assumption or substitution in the event of a merger or
asset sale, the Administrator shall notify the Participant in writing or
electronically that the Option or SAR shall be fully vested and exercisable for
a period of thirty (30) days from the date of such notice, and the Option or SAR
shall terminate upon the expiration of such period. With respect to Options
granted to Outside Directors, in the event that the Outside Director is required
to terminate his or her position as an Outside Director at the request of the
acquiring entity within 12 months following such merger or asset sale, each
outstanding Option held by such Outside Director shall become fully vested and
exercisable, including as to Shares as to which it would not otherwise be
exercisable, unless the Board, in its discretion, determines otherwise.
          (ii) Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units, Deferred Stock Units and Dividend Equivalents. In the event
of a merger of the Company with or into another corporation, or the sale of
substantially all of the assets of the Company, each outstanding Restricted
Stock, Restricted Stock Unit, Performance Share, Performance Unit, Dividend
Equivalent and Deferred Stock Unit award (and any related Dividend Equivalent)
shall be assumed or an equivalent Restricted Stock, Restricted Stock Unit,
Performance Share, Performance Unit, Dividend Equivalent and Deferred Stock Unit
award (and any related Dividend Equivalent) substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the
Restricted Stock, Restricted Stock Unit, Performance Share, Performance Unit,
Dividend Equivalent and Deferred Stock Unit award (and any related Dividend
Equivalent), the Participant shall fully vest in the Restricted Stock,
Restricted Stock Unit, Performance Share, Performance Unit, Dividend Equivalent
and Deferred Stock Unit award (and any related Dividend Equivalent), including
as to Shares (or with respect to Dividend Equivalents and Performance Units, the
cash equivalent thereof) which would not otherwise be vested. For the purposes
of this paragraph, a Restricted Stock, Restricted Stock Unit, Performance Share,
Performance Unit, Dividend Equivalent and Deferred Stock Unit award (and any
related Dividend Equivalent) shall be considered assumed if, following the
merger or asset sale, the award confers the right to purchase or receive, for
each Share (or with respect to Dividend Equivalents and Performance Units, the
cash equivalent thereof) subject to the Award immediately prior to the merger or
asset sale, the consideration (whether stock, cash, or other securities or
property) received in the merger or asset sale by holders of the Company’s
common stock for each Share held on the effective date of the transaction (and
if holders were offered a

-19-



--------------------------------------------------------------------------------



 



choice of consideration, the type of consideration chosen by the holders of a
majority of the outstanding Shares); provided, however, that if such
consideration received in the merger or asset sale is not solely common stock of
the successor corporation or its Parent, the Administrator may, with the consent
of the successor corporation, provide for the consideration to be received, for
each Share and each unit/right to acquire a Share subject to the Award (other
than Dividend Equivalents and Performance Units) to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of the Company’s common stock in the
merger or asset sale.
22. Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Award. Notice of the determination shall be given to each Employee
or Consultant to whom an Award is so granted within a reasonable time after the
date of such grant.
23. Term of Plan. The Plan shall continue in effect until March 1, 2016 .
24. Amendment and Termination of the Plan.
     (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
     (b) Shareholder Approval. The Company shall obtain shareholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Rule 16b-3 or with Section 422 of the Code (or any successor rule or statute or
other applicable law, rule or regulation, including the requirements of any
exchange or quotation system on which the Common Stock is listed or quoted).
Such shareholder approval, if required, shall be obtained in such a manner and
to such a degree as is required by the applicable law, rule or regulation.
     (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan shall impair the rights of any
Participant, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company.
25. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Option unless the exercise of such Option and the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act, the
Exchange Act, the rules and regulations promulgated thereunder, state securities
laws, and the requirements of any stock exchange upon which the Shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
     As a condition to the exercise or payout, as applicable, of an Award, the
Company may require the person exercising such Option or SAR, or in the case of
another Award (other than a Dividend Equivalent or Performance Unit), the person
receiving the Shares upon vesting, to render to the Company a written statement
containing such representations and warranties as, in the opinion of counsel for
the Company, may be required to ensure compliance with any of the

-20-



--------------------------------------------------------------------------------



 



aforementioned relevant provisions of law, including a representation that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares, if, in the opinion of counsel for the
Company, such a representation is required.
     26. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. Inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

-21-